DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/20 has been entered.
Claims 31-40 are added. Claims 1-40 are pending and are rejected for the reasons provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 16, 17, 20, 21, 24, 25, 30-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Anandan et al. (US 2015/0024256) in view of Iwamoto et al. (US 7,288,340), Geier et al. (US 2012/0141881), and Visco et al. (US 2016/0190640).

Further regarding claims 1 and 30, Anandan teaches that the segments, i.e. electrodes, comprise a lithium host material ([0036], [0037], [0040]).

Regarding claims 9 and 16, Anandan teaches forming an array of spaced apart segments (218), wherein the segments comprise lithium host materials in electrodes (206, 210), which are sintered, and depositing a flexible material (216) between the segments (Figure 8, [0051]-[0053]). Additionally, Anandan teaches casting solid electrolyte segments as an array and then depositing flexible material between the segments to form a membrane (Figure 7, [0048]-[0050]).

With regard to claim 16 and with regard to claims 10 and 17, Anandan fails to teach specifically casting the segments comprising a lithium host material, i.e. electrodes. However, it would have been obvious to the person having ordinary skill in the art at the time of the invention to use the known method of casting solid electrolyte segments as an array to cast the solid state battery segments, including electrodes as an array, to form the array of solid state battery columns filled with flexible material and the results would have been predictable. MPEP 2141 III

As for claims 20 and 21, Anandan teaches a method of forming a segmented electrochemical device comprising casting a first layer, cathode (206), second layer containing solid electrolyte (208), and third layer, or anode (210), then dividing the continuous stack into an array (214), and depositing a flexible material (216) between the segments (Figure 8, [0051]-[0053]).

With further regard to claims 1, 9, 16, 20, and 30, Anandan teaches that the membrane discussed above is used as a battery, but fails to teach specifically that it includes at least one of the cathode and anode on a current collector. However, the examiner finds that the person having ordinary skill in the art at the time of the invention would easily understand that a current collector is necessarily inherent to the solid battery of Anandan in order for the battery to function as intended, i.e. to provide stored energy to a load.
Iwamoto teaches an electrochemical device including an array of cathode segments (23) supported on a current collector (22) (Figure 2).
It would have been obvious to the skilled artisan at the time of the invention to provide a current collector substrate such as suggested by Iwamoto in the battery of Anandan in order to allow for the battery to provide energy to a load.

Further regarding claims 1, 9, 16, 20, and 30, and regarding claims 31-33, Anandan fails to teach specifically the claimed ratio regarding the size of the segments in the array; however, Anandan teaches that the shape of the pillars may vary ([0030]) and that the drawings are not necessarily to scale ([0020]). Further, Anandan teaches that changes can be made to the invention without departing from the spirit and scope of the invention, and that the words are words of description rather than limitation ([0061]).
Regarding claims 31 and 33, Anandan teaches that the thickness the anode and cathode layers may be 25-200 microns, and the separator layer may be 1-50 microns ([0053]). The examiner takes note of the fact that the prior art range overlaps the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05
Anandan is silent on the distance across the segments, or pillars.

Visco teaches solid electrolytes having small thickness relative to the width or length dimension, analogous to the claimed “distance across” dimension ([0005], [0006]).
In light of the teachings of Geier and Visco, and since Anandan is silent on the distance across the pillars, the examiner finds that it would have been obvious to the skilled artisan to determine workable ranges for the distance across the pillars of Anandan, for example within the claimed ranges of claims 31 and 32, in order to increase energy density by increasing the ration of cell thickness to cross-sectional area such as suggested by Geier, thereby arriving at the claimed ratio of claims 1, 9, 16, 20, and 30. MPEP 2144.05 II One of ordinary skill in the art could have applied those teachings of Geier and Visco (regarding the distance across to thickness ratio) to the pillars of Anandan in order to improve the battery in the same way, i.e. increase energy density. MPEP 2143 I C
Furthermore such a modification would have involved a mere change in the size or proportion of a component. It has been held that a change in relative dimensions, where the claimed relative dimensions would not perform differently than the prior art device, are not patentably distinguishable. MPEP 2144.04 IV A

As for claims 24 and 25, Iwamoto teaches that the current collector is flexible (abstract, Figure 3, column 6 lines 51-66).


It would have been obvious to the skilled artisan to determine a workable spacing distance for the unit cells of Anandan, based on the thickness of the cells and the intended bending angle, such as suggested by Iwamoto. It has been held that it is not inventive to discover optimum or workable ranges by routine experimentation. MPEP 2144.05 II

Regarding claim 39, Anandan teaches that the produced battery may be rolled ([0004]). Visco teaches that a solid electrolyte may be folded (Figure 1B). The examiner finds that the battery of Anandan in view of Iwamoto, Geiger, and Visco is capable of being folded.


Claims 5-8, 13, 14, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Anandan in view of Geiger and Visco.
The teachings of Anandan, Geiger, and Visco as discussed above are incorporated herein.
Regarding claims 5 and 6, Anandan teaches an electrochemical device comprising a cathode (110), an anode (108), and a solid-state electrolyte (112) positioned between the electrodes wherein the anode, cathode, and electrolyte comprise an array of segments (102) embedded within a structural matrix formed by a flexible polymer sheet (106) (Figures 2 and 5, [0035]-[0036]).
With regard to claims 13 and 14, Anandan teaches that a segmented solid-state electrolyte array is formed by casting an array (170) of spaced apart segments comprising solid electrolyte material (168), 

Further regarding claim 5, and regarding claims 35-37, Anandan fails to teach specifically the claimed ratio regarding the size of the segments in the array; however, Anandan teaches that the shape of the pillars may vary ([0030]) and that the drawings are not necessarily to scale ([0020]). Further, Anandan teaches that changes can be made to the invention without departing from the spirit and scope of the invention, and that the words are words of description rather than limitation ([0061]).
Regarding claims 35 and 37, Anandan teaches that the thickness the anode and cathode layers may be 25-200 microns, and the separator layer may be 1-50 microns ([0053]). The examiner takes note of the fact that the prior art range overlaps the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05
Anandan is silent on the distance across the segments, or pillars.
Geier teaches that the bulk transport resistance of ions through the electrolyte and concentration polarization across a cell are highly dependent on the ratio of cell thickness to the cross-sectional area through which ions travel across the cell ([0014]). Geier further teaches that the conventional method of increasing energy density by increasing electrode thickness is not helpful in solid electrolyte batteries, where electrolyte have lower ionic conductivities than liquid electrolytes ([0016]).
Visco teaches solid electrolytes having small thickness relative to the width or length dimension, analogous to the claimed “distance across” dimension ([0005], [0006]).
In light of the teachings of Geier and Visco, and since Anandan is silent on the distance across the pillars, the examiner finds that it would have been obvious to the skilled artisan to determine workable ranges for the distance across the pillars of Anandan, for example within the claimed ranges of 
Furthermore such a modification would have involved a mere change in the size or proportion of a component. It has been held that a change in relative dimensions, where the claimed relative dimensions would not perform differently than the prior art device, are not patentably distinguishable. MPEP 2144.04 IV A

As for claims 7 and 8, Anandan teaches that the solid electrolyte may be garnet-type such lithium lanthanum zirconium oxide (LLZO) ([0043]).

With regard to claim 38, Anandan teaches that the array may have variations in spacing ([0029]) but is silent on the specific spacing measurement. Iwamoto teaches that the spacing between unit cells should be optimized depending on the thickness of the cells and the bending angle so as to prevent damage (column 5 lines 51-34). As an example, Iwamoto gives a spacing distance of 10 µm for a unit cell thickness of 10 µm (column 6 lines 15-20).
It would have been obvious to the skilled artisan to determine a workable spacing distance for the unit cells of Anandan, based on the thickness of the cells and the intended bending angle, such as suggested by Iwamoto. It has been held that it is not inventive to discover optimum or workable ranges by routine experimentation. MPEP 2144.05 II


.

Claims 3, 4, 11, 12, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anandan in view of Iwamoto, Geiger, and Visco as applied to claims 1, 9, and 16 above, and further in view of Noi et al. (US 2017/0047589).
The teachings of Anandan, Iwamoto, Geiger, and Visco as discussed above are incorporated herein.
Anandan in view of Iwamoto, Geiger, and Visco teaches the structure and methods of claims 1, 9, and 16 but fails to teach the specific first/cathode and second/anode lithium host materials. Anandan teaches that the structure and method is used in lithium ion solid state batteries having LLZO electrolytes ([0036], [0043]).
Noi teaches a lithium ion solid state battery having LLZO electrolyte (abstract, [0085]).
Noi further teaches that the cathode active material, or lithium host material, may be a lithium metal oxide including one or more of aluminum, cobalt, iron, manganese, nickel, and vanadium, and lithium iron phosphates having a general formula LiMPO4 where M is one of Fe, Mn, and Ni ([0101]).
Noi also teaches that the anode active material, or lithium host material, may be graphite, lithium metal, silicon, or lithium titanium oxide ([0108]).
It would have been obvious to the skilled artisan at the time of the invention to substitute the known cathode and anode materials taught by Noi in the solid state battery of Anandan in view of Iwamoto, Geiger, and Visco and the results would have been predictable. MPEP 2141 III

Claims 15, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anandan, Geiger, and Visco as applied to claims 14, and Anandan in view of Iwamoto, Geiger, and Visco as applied to claims 17, and 21 above, and further in view of Noi and Holme et al. (US 2015/0099188).
The teachings of Anandan, Iwamoto, Geiger, Visco and Noi as discussed above are incorporated herein.
Anandan teaches the methods of claims 13, 16, and 20 but fails to teach the claimed solid electrolyte material.
Noi teaches a lithium ion solid state battery having LLZO electrolyte (abstract, [0085]). Noi further teaches that Li6.25Al0.25La3Zr2O12 can be expected to enhance the stability and ionic conductivity of a garnet-type structure compared to normal LLZO ([0085], [0086]).
It would have been obvious to the person having ordinary skill in the art to use Li6.25Al0.25La3Zr2O12 instead of LLZO such as suggested by Noi in the slurry of Anandan in order to enhance the stability and ionic conductivity of a garnet-type structure.

Anandan in view of Noi fails to teach the components or amounts of the components of the solid electrolyte slurry.
Holme teaches forming a slurry for a solid electrolyte layer including a garnet-type compound including dispersant, binder, plasticizer, and solvent ([0452]).
It would have been obvious to the person having ordinary skill in the art at the time the invention was made to form the slurry of Anandan in view of Noi using the components taught by Holme, i.e. dispersant, binder, plasticizer, and solvent, and the results would have been predictable. MPEP 2141 III



Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Anandan in view of Iwamoto, Geiger, and Visco as applied to claim 16 above, and further in view of Ahn et al. (US 2003/0013012).
The teachings of Anandan, Iwamoto, Geiger, and Visco as discussed above are incorporated herein.
Anandan in view of Iwamoto, Geiger, and Visco teaches the method of claim 16, including the provision of a current collector after the formation of the first array (Iwamoto column 7 lines 29-38).
Anandan in view of Iwamoto, Geiger, and Visco fails to teach providing a second array on the surface of a second current collector, and stacking the electrochemical devices to form a bipolar or monopolar stacked battery.
Ahn teaches providing a stacked battery formed on a first current collector, a second stacked battery formed on a second current collector, and then stacking the batteries to form a bipolar or monopolar battery (Figures 1B and 4B).
Ahn further teaches that stacking batteries in the arrangements discussed above can maximize the content of active electrode material ([0012]).
It would have been obvious to the skilled artisan to duplicate and stack the stacked arrays of Anandan in view of Iwamoto, Geiger, and Visco such as suggested by Ahn in order to maximize the content of active electrode material.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Anandan in view of Iwamoto, Geiger, Visco and Noi as applied to claim 13 above, and further in view of Kang et al. (US 6,124,267).
The teachings of Anandan, Iwamoto, Geiger, Visco and Noi as discussed above are incorporated herein.
Anandan in view of Iwamoto, Geiger, Visco and Noi teaches the method of claim 13. With regard to claim 28, Anandan teaches that the segmented array (10) of Figure 1 is used in a fuel cell, which the skilled artisan will easily recognize as an electrochemical device including electrode layers stacked on either side of the membrane ([0028], [0031]).
Anandan fails to teach that at least one electrode layer is lithium metal.
Kang teaches a battery including a segmented electrolyte array (30) between electrode layers where one layer is lithium metal (Figure 6, column 1 lines 48-67).
It would have been obvious to the skilled artisan to use the segmented array of Anandan in view of Iwamoto, Geiger, Visco and Noi in a battery structure such as suggested by Kang and the results would have been predictable. MPEP 2143 I B

Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Anandan, Geiger, and Visco as applied to claims 14, and Anandan in view of Iwamoto, Geiger, and Visco as applied to claims 17, and 21 above


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 15, 19, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15/383,286 in view of Anandan and Iwamoto.
Claim 7 of ‘286 teaches the method of claims 15, 19, and 23 including casting a slurry and sintering the layer to form a solid state electrolyte including the composition of the slurry in the instant claims. ‘286 fails to teach that the array is formed in segments with flexible material between the segments.
Anandan teaches that a segmented solid-state electrolyte array is formed by casting an array (170) of spaced apart segments comprising solid electrolyte material (168), sintering the solid electrolyte material layer, and then depositing a flexible material (172) between the segments (Figure 7, [0048]-[0050]).
Anandan further teaches that forming the device in an array with flexible material deposited therebetween is desirable for forming a flexible array that may be incorporated into a wound cell ([0004]).

Anandan teaches that the membrane discussed above is used as a battery, but fails to teach specifically that it includes at least one of the cathode and anode on a current collector. However, the examiner finds that the person having ordinary skill in the art at the time of the invention would easily understand that a current collector is necessarily inherent to the solid battery of Anandan in order for the battery to function as intended, i.e. to provide stored energy to a load.
Iwamoto teaches an electrochemical device including an array of cathode segments (23) supported on a current collector (22) (Figure 2).
.

This is a provisional nonstatutory double patenting rejection.

Declaration
The Declaration filed 10/14/20 has been considered by the examiner. The statements are addressed in the Response to Arguments section, below.

Response to Arguments
Applicant's arguments filed 10/14/20 have been fully considered but they are not persuasive.

On pages 15-16 of the Remarks, Applicant argues that In re Dailey does not apply to this application. The rejection of those limitations has been changed, see above. However, the examiner notes that, according to MPEP 2144, Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported. The fact pattern of a case does not have to apply exactly to the case at hand.

On pages 17-19, the Declaration filed 10/14/20, called the Taylor Declaration, is addressed.
The examiner notes that the Declaration is by a member of the research group of Dr. Jeffrey Sakamoto, the first named inventor of this application. Applicant is reminded of MPEP 716.01 (c): In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter 

The Taylor Declaration and Applicant’s arguments are first concerned with the use of the term “pillar” in Anandan. According to the Taylor Declaration and Applicant’s arguments, a pillar as taught by Anandan is necessarily “relatively slender in proportion to its height.” This definition, provided by Applicant, is from Dictionary.com.
The examiner has found several additional definitions for “pillar”:
MacMillan: “a thick strong upright post that supports part of a building”
Merriam Webster: “a firm upright support for a superstructure”
Oxford: “a tall vertical structure … usually narrow in proportion to its height” (emphasis added by examiner)
Based on these additional definitions, the examiner strongly disagrees with the argument that the skilled artisan would understand the pillars of Anandan as being necessarily “relatively slender in proportion to height.” Additionally, Applicant is reminded that the Anandan specifically states:

    PNG
    media_image1.png
    120
    415
    media_image1.png
    Greyscale

Furthermore, Applicant is reminded that, in order to be considered a teaching away, a reference must criticize, discredit, or otherwise discourage the solution claimed. MPEP 2141.02 VI

Additionally, the examiner notes that, in the instant specification, it is taught that it is desirably to reduce the ratio of distance across, or area, to thickness:

    PNG
    media_image2.png
    246
    630
    media_image2.png
    Greyscale

Arguments that it is desirable to increase the ratio of distance across to thickness appear contrary to the statements of Applicants in the instant specification.

Also, Applicant is reminded of the following passage in the specification:

    PNG
    media_image3.png
    112
    618
    media_image3.png
    Greyscale

For values of 1 micrometer across and thickness of 100 micrometers, the ratio of 1:100 is reached. This aspect ratio is in no way described in the specification as undesirable.

As to the statements on page 3 of the Taylor Declaration, and page 17 of the Remarks, it is known in the art that the thickness of the electrolyte must be decreased in order to achieve flexibility of the electrolyte, Applicants are directed to the teachings of Anandan to the thickness of the electrolyte, specifically 1-50 microns ([0053]). Note that the instant specification teaches thickness of the electrolyte as 10-150 microns ([0057] of filed specification). Furthermore, no information has been provided to the distance across that would lead to a radius of curvature at which the electrolyte would fracture. As it has been found that it would have been obvious to determine workable ranges for the distance across, the 

As to the arguments on page 5 of the Taylor Declaration, that the aspect ratio of the column is the determining factor in whether the column would buckle, the examiner is not convinced. First, the examiner notes that resistance to buckling of the segments is not claimed, nor is it even mentioned in the specification. Second, since the Taylor Declaration, on the previous pages, discusses the importance of material properties for ability to withstand pressure, the skilled artisan will easily understand that mere geometry of the pillars of Anandan does not determine their resistance to buckling.

As to ability to sinter the pillars of Anandan, as discussed in paragraph 11 of the Taylor Declaration, the examiner directs Applicant to the teachings in Anandan that the pillars are sintered ([0049], [0052]). That this may be difficult is not reason to discount the Anandan reference.

Returning to page 17 of the Remarks, it is stated in the paragraph bridging pages 17-18 that the claimed ratios are critical. Applicant has not provided any data to support criticality of the claimed ratios. Applicant is reminded that, to establish criticality of a claimed range, sufficient tests both inside and outside the claimed range are needed. MPEP 716.02 (d) II In fact, Applicant has not provided any tests to establish criticality of the claimed ratio.

As to the arguments on page 18, and section 9 of the Taylor Declaration, based on the statements in the Declaration, those are addressed above.



As for Applicant’s argument on page 19 that the claimed invention has a number of significant advantages, the examiner maintains it has not been established that Anandan does not, in fact, also have those advantages.

To the arguments on pages 19-21, the examiner again states that Applicant has not produced data to support the argument of criticality. In fact, NO TESTS have been provided. Please see MPEP 716.02 for explanations of showing unexpected results and criticality of a claimed range. Also, Applicant is reminded that proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale. MPEP 2125 II
The examiner finds that Applicant’s interpretation of the term “pillar” in Anandan is overly narrow and simplistic in light of the dictionary definitions discussed above. Anandan IS silent on the matter of the ratio of distance across to thickness.
To Applicant’s statement on page 22, the examiner is unable to find any teaching in Anandan that the polymer is a “primary and significant mechanical support” to the film. 

The examiner maintains that all filed claims are obvious for the reasons provided above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729